DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 516, 518 (par. [0055]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0057], line 1, “506” should be replaced with --508--.
In paragraph [0057], line 2, “304” should be replaced with --506--.
In paragraph [0057], line 2, “504” should be replaced with --506--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 10,613,593) in view of Montagne (US 2015/0362340).

Regarding claims 1-3, 5, 6, and 8-13, Morrison et al. discloses a method of inductively determining a position of a display screen/movable object (i.e., flip section, Fig. 1) of a computing device (see Fig. 1), the method comprising: positioning a target (i.e., metal plate 114, Fig. 1) configured to move in relation to an inductive sensor (element 116, Fig. 1), further comprising positioning the target such that the target moves in association with the display screen (see Fig. 1) (see Abstract).
Although Morrison et al. does not appear to disclose the claimed position detection method, Montagne shows that this method is well kwon in the art. Montagne discloses a position detection method comprising: generating a magnetic field by providing an alternating current to a driver coil (element 104, Fig. 1A) (see par. [0053]); generating a voltage at a sensor coil (element 106, Fig. 1A) in response to the magnetic field (see par. [0053]); and determining a position of a movable object by executing an algorithm at a processor (element 108, Fig. 1A), wherein an input to the algorithm comprises voltage data associated with the voltage generated at the sensor coil (see par. [0054]), further comprising measuring a change in the voltage generated at the sensor coil (see par. [0054]), wherein the change detected corresponds to movement of a movable object (element 154, Fig. 2) (see par. [0054]), further comprising positioning a target (element 150, Fig. 2) configured to affect the magnetic field (see par. [0054]), wherein the target is further configured to move in relation to the driver and sensor coils (see par. [0054]), further comprising positioning the target such that the target moves in association with the movable object (see Fig. 2), further comprising configuring the target to couple to at least one of the driver and sensor coils when the target is moved into proximity of the at least one of the driver and sensor coils (see par. [0054]), wherein the target electromagnetically, magnetically, or inductively couples to the least one of the driver and sensor coils (see par. [0054]), wherein the target comprises at least one of a metallic material, a ferrous material, or another material affecting a magnitude or intensity of a magnetic field (see par. [0054]), wherein executing the algorithm includes executing at least one of curve fitting, portioning and fitting, and weighted voting algorithms (i.e., look-up table) (see par. [0097]), further comprising rapidly cycling the alternating current on and off to the driver coil (see par. [0053]), further comprising applying at least one of a noise filter and zero voltage switching to at least one of the voltage and the magnetic field to remove system noise (see par. [0103]), further comprising positioning an additional sensor coil to overlap the sensor coil (see Fig. 8A), further comprising configuring the sensor coil to include at least one of a singled-ended coil and a differential coil (see Fig. 1A), further comprising using an inductive resonant frequency (see par. [0112]) and a driver coil frequency as inputs to the algorithm (see par. [0053]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved position detection.
Regarding claim 4, Morrison et al. discloses a method, further comprising positioning a back shield (i.e., flip section housing) proximate the target, wherein the back shield is conductive or non-conductive (see Fig. 1).
Regarding claims 14, 16, 17, and 19, Morrison et al. discloses an integrated circuit comprising: a memory (element 206, Fig. 2) storing an algorithm; and a processor (element 224, Fig. 2) configured to access the memory and execute the algorithm to determine a position of a display screen/movable object (i.e., flip section, Fig. 1) (see Abstract). 
Although Morrison et al. does not appear to disclose the claimed position detection algorithm, Montagne shows that this algorithm is well kwon in the art. Montagne discloses a position detection algorithm to: receive voltage data associated with a voltage generated at a sensor coil (element 106, Fig. 1A) (see par. [0053]), wherein the voltage is generated in response to a magnetic field generated at a driver coil (element 104, Fig. 1A); and determine a position of a movable object using the voltage data (see par. [0053]), wherein a change of voltage at the sensor coil corresponds to movement of the movable object (see par. [0054]), further comprising a target (element 150, Fig. 1A) configured to affect the magnetic field (see par. [0054]), wherein the target is further configured to move in relation to the driver and sensor coils (see par. [0054]), wherein the sensor coil includes at least one of a singled-ended coil and a differential coil (see Fig. 1A). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved position detection.
Regarding claims 20, Morrison et al. discloses a non-transitory computer-readable medium (element 206, Fig. 2) comprising instruction that, in response to execution of the instructions by a processor (element 224, Fig. 2), cause the processor to perform determination of a position of a display screen/movable object (i.e., flip section, Fig. 1) (see Abstract).
Although Morrison et al. does not appear to disclose the claimed position detection operations, Montagne shows that these operations are well kwon in the art. Montagne discloses the following position detection operations: receive voltage data associated with a voltage generated at a sensor coil (element 106, Fig. 1A) (see par. [0053]), wherein the voltage is generated in response to a magnetic field generated at a driver coil (element 104, Fig. 1A); and determine a position of a movable object using the voltage data (see par. [0053]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved position detection.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 7, 15, and 18 at this time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/12/2022